DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chasins et al. (US 2015/0157435, hereafter referred to as Chasins, cited in IDS).
For claim 1, Chasins teaches an equine motion tracking assembly (abstract and figs.) being configured to be worn on legs of horse during training thereby facilitating the training to be remotely monitored (abstract and figs.), said assembly comprising: 
a plurality of sleeves (fig. 1, sleeves on each of the legs of the horse), each of said sleeves being configured to be worn around an associated one of a horse's legs (fig. 1); and 
a plurality of tracking units (accelerometer, abstract, para 0038, 0063 (one or more), 0068, claim 10), each of said tracking units being coupled to an associated one of said sleeves wherein each of said tracking units (each sleeve has sensors, as per figs. 2-4) is configured to track motion of the horse during training exercises (claim 10), each of said tracking units being configured to be in wireless 
Chasins further teaches a processor (para 0092, 0098). 
Chasins is silent about wherein each of said tracking units comprises a processor being positioned within said panel. Chasins however indicates well know techniques can be incorporated in any suitable manner (para 0092).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the processor on the panel for each of the tracking units, to quickly and effectively process the motion data and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 2, Chasins further discloses wherein each of said sleeves comprises a panel (406/404, figs. 4) having a first surface and a second surface (front and back sides of the wrap, 404, 406), said panel being comprised of a deformable material (as per figs. 1 and 4, the material is clearly deformable to wrap around the animals legs) said panel being configured to be wrapped around the horse's leg having said first surface of abutting the horse's leg (406 abuts the leg as seen in fig. 4C).
For claim 3, Chasins further discloses a first mating member being coupled to said second surface of said panel (fig. 4c, the area to which the straps 405 attach is the mating member, the straps must attach to something to stay in place).
For claim 4, Chasins further discloses a pair of straps (405), each of said straps being coupled to said second surface of said panel (fig. 4b), each of said straps having a bottom surface (fig. 4b), each of said straps being configured to be wrapped around the horse's leg to retain said panel on the horse's leg (fig. 4c).


Chasins is silent about said power supply being positioned within said panel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the power supply on the panel for each of the tracking units, to quickly and effectively power the sensors and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins in view of Mills (US 2010/0229509).
For claim 5, Chasins is silent about a pair of second mating members, each of said second mating members being coupled to said bottom surface of an associated one of said straps, each of said second mating members engaging said first mating member to tighten said straps around the horse's leg.
Mills teaches an equine sleeve (abstract and figs.) comprising a first mating member (50) being coupled to said second surface of said panel (attaches to the panel as per fig. 2), a pair of straps (22, fig. 1 and 2), each of said straps being coupled to said second surface of said panel (fig. 2), each of said straps having a bottom surface (fig. 2), each of said straps being configured to be wrapped around the horse's leg to retain said panel on the horse's leg (fig. 1), and a pair of second mating members (52), each of said second mating members being coupled to said bottom surface of an associated one of said straps, each of said second mating members engaging said first mating member to tighten said straps around the horse's leg (see fig. 1, para 0017, 0018).
. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chasins in view of Davies (US 7467603, cited in IDS). 
For claim 7, Chasins teaches sensors being positioned within said panel (fig. 4).
Chasins is silent about an elevation sensor wherein said elevation sensor is configured to detect how high the horses leg is raised during walking, trotting and running, said elevation sensor being electrically coupled to said processor.
Davies teaches an equine motion tracking assembly (abstract and figs.) including an elevation sensor (col. 10, lines 46-59) wherein said elevation sensor is configured to detect how high the horses leg is raised during walking, trotting and running, said elevation sensor being electrically coupled to said processor (Col. 10, lines 46- Col. 11, line 25, fig. 2a coupling to a processor, sensors on legs as per fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an elevation sensor, as taught by Davies, into the equine motion tracking assembly of Chasins, to analyze the gait of the horse to diagnose lameness, evaluate horseshoe needs, or prevent injury for non-limiting example. 
For claim 8, Chasins teaches a force sensor (accelerometer, abstract, para 0038, para 0063, 0068, any one of the one or more accelerometers) being positioned within said panel (fig. 4) wherein said force sensor is configured to detect downward force exerted by the horses leg during walking, trotting and running, said force sensor being electrically coupled to said processor (claim 10). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins as modified by Davies, as applied to claim 8 above, in further view of Bradley et al. (US 2010/0045463, hereafter referred to as Bradley).
For claim 9, Chasins as modified by Davies further teaches a transmitter being positioned within said panel (para 0043), said transmitter being electrically coupled to said processor (para 0092, 0098).
Chasins as modified by Davies silent about a transceiver being in wireless communication with a global positioning system thereby facilitating said processor to determine a speed of the horse's leg when the horse walks, trots and runs and a distance the horse has traveled during training exercises, said transceiver being configured to be in electrical communication with the extrinsic electronic device such that said transceiver communicates data from said elevation sensor, said force sensor and the global positioning system.
Bradley teaches an equine motion tracking assembly (abstract and figs.) a transceiver (para 0064) being in wireless communication with a global positioning system (claim 45) thereby facilitating said processor to determine a speed of the horse's leg when the horse walks, trots and runs and a distance the horse has traveled during training exercises (para 0006-0007), said transceiver being configured to be in electrical communication with the extrinsic electronic device such that said transceiver communicates data from said elevation sensor, said force sensor and the global positioning system (para 0064).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a transceiver in communication with gps, as taught by Bradley, into the system of Chasins as modified by Davies, in order to determine the speed of the horse and the distance travelled.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins in view of Davies, Mills, and Bradley.
.  

Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 
Applicant argued that Chasins does not teach the processor positioned within the panel.
This is not found persuasive because the rejection does not indicate that Chasins teaches this limitation. The rejection notes that Chasins is silent about the processor within the panel and is in view of case law (in re Japikse, rearrangement of parts). The rejection is not official notice thus showing of art/affidavit by the examiner is not required.
The office notes MPEP section 2144.04 which states, “if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.” 
Applicant’s specification provides no criticality for the location of the processor within the panel and as such the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619